[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 337 
This action is brought by an abutter to recover damages to his property occasioned by the construction and maintenance of an elevated railroad on West Broadway, in the city of New York. In addition to the usual features of such an action it seeks to compel the removal of a portion of the defendants' station which extends into Franklin street beyond the line of West Broadway. The trial court awarded the plaintiffs a judgment for rental damages and an injunction against the maintenance of the railroad unless the defendants paid the plaintiffs the damages assessed for the fee, and also a mandatory injunction compelling the defendants to remove so much of the station as lay beyond the lines of West Broadway. The court found the damage caused to the plaintiffs' property by the station extension to be the sum of $1,500, but it gave the defendants no option to retain the structure on payment of said sum. The judgment having been affirmed unanimously by the Appellate Division an appeal is brought to this court.
The defendants pleaded title by prescription, and it is undisputed on the evidence and found by the trial court that more than twenty years prior to the commencement of the action the defendants entered upon West Broadway under the charter from the rapid transit commission and the acts of the legislature, constructed their road and have ever since maintained and operated it. To defeat the defendants' claim of title by prescription, and to show that defendants' entry was not in hostility to the rights of the plaintiffs to easements of light, air and access, the plaintiffs proved, over objection and exception, the defendants' payment of damages to and settlements with other abutters and also the returns made by them to the tax commissioners. The evidence was substantially the same *Page 338 
as that offered in Hindley v. Manhattan Railway Company
(185 N.Y. 335), for the admission of which we reversed the judgment in that case. Our former decision renders it necessary to make the same disposition of this case, unless the distinction sought to be drawn by the learned counsel for the respondents between the records in the two cases makes our previous decision inapplicable. It is first urged that in the Hindley case the only evidence to defeat the defendants' claim of prescription was the objectionable evidence referred to, while in this case there is other sufficient evidence to support the decision of the trial court. The circumstances of the entry, construction, maintenance and operation of defendants' railroad was the same in both cases. The plaintiffs did, however, prove that since the original entry the defendants had increased the length of their trains, changed the method of operation of their road from steam to electricity and for that purpose had laid a third rail and made some trivial changes in the structure, such as a plank walk by the side of the tracks. On these facts it is contended that the defendants changed the character and increased the extent of the user. If this proposition were conceded it would not support the judgment. The rule doubtless is that a right acquired by prescription is limited to the extent of the use and enjoyment of it during the period of prescription. At the same time, however, if, during the period of prescription, the user is increased but has not been enjoyed for sufficient length of time to give title by prescription, this will not destroy the title acquired to the lesser use. In Baldwin v. Calkins (10 Wend. 167) it was held that where after flowing lands of another for ten years by means of a dam of a certain height the party by a new dam raised the water higher and flowed more land, he would be justified to the extent of the original flowage after the lapse of twenty years from the erection of the first dam. (See, also, Shaughnessey v.Leary, 162 Mass. 108.) In the present case the plaintiffs have recovered damages for the total user, not merely for the increased user. In truth, however, we do not regard the increase in the *Page 339 
length or frequency of the trains or in the change of motive power as an increase of user within the doctrine stated. Doubtless an easement to maintain a culvert to drain six acres will not justify the drainage of sixty acres through it; nor will a grant of a right of way to one farm authorize its use as a way to other farms. By improvements on the six acres the flow through the culvert might be rendered much greater and also by improvements on the farm the travel over the right of way might be increased. In neither of these cases, however, would there be, in a true sense, any increase of the user. In the case before us the right asserted and exercised by the defendants was the construction and operation of an elevated railroad track as an entity. The operation and length of the trains were mere details of the right, not substantial elements or limitations of it. The increase in the size of, or injurious changes in, the structure would be an increase of user for which the plaintiffs might seek compensation. In this case they seem trivial; but if the plaintiffs have suffered damage they may recover for such damage, but not for the main structure. Thus we find no evidence in the case to defeat the right acquired by the defendants through prescription to maintain and operate their railroad.
It is next urged that the failure of the defendants to have their requests to find, so far as they were granted by the trial court, incorporated in the findings deprives the defendants of the benefit of such requests on this appeal. We do not thoroughly appreciate the relevancy of this point if well taken, which, in our opinion, it is not. We cannot approve the doctrine of the Appellate Division in Elterman v. Hyman (117 App. Div. 519), where it was held that so far as the unsuccessful party's requests are found by the trial court he must have them incorporated in the decision of the court in order to avail himself of them on appeal. Section 1022 of the Code of Civil Procedure requires the decision of a court or report of a referee to state separately the facts found and the conclusions of law. By section 1023 each party is entitled to present to the trial court on the submission of the case requests *Page 340 
for findings of facts and conclusions of law, and the court is directed to note in the margin the manner in which each proposition is disposed of and file or return the statement to the attorney presenting it. There is no requirement that the court shall incorporate in its decision the disposition of those questions of law or fact, whether they are favorable or unfavorable to the party presenting them. They are to be returned to the attorney and subsequently attached to the judgment roll. A trial court in making its decision finds such facts as it deems material to the proper disposition of the issues to be determined and on those facts bases its conclusions of law. These are the only facts required to be found in the decision. But the court may err in its judgment that the other facts proved in the case are immaterial and to afford the defeated party an opportunity to correct such an error the privilege is given to present requests to find. Of course, it would do no harm if the facts so requested and found by the trial court were incorporated in the decision, but we see no necessity that they should be so incorporated. The authority relied on by the learned Appellate Division, that ofO'Brien v. Buffalo Traction Co. (31 App. Div. 632; affd.,165 N.Y. 637), is not in point. As the Code stood at the time that case was tried there was no authority for requests to find nor for action by the court thereon. The defeated party could not go outside of the facts found in the report. He was, therefore, at a great disadvantage on appeal and often injustice was caused by the form of the decision of the trial court. It was to remedy this evil that requests to find were subsequently restored to the practice.
It is not necessary, however, to reverse the judgment before us in entirety. The causes of action created by the defendants' entry upon West Broadway and that created by the extension of the structure into Franklin street beyond West Broadway, are entirely separate and distinct. Therefore, under the decision of this court in City of Buffalo v. Delaware, Lackawanna  WesternR.R. Co. (176 N.Y. 308), it is within our power to sever the two causes of action and affirm the judgment as to one *Page 341 
though we reverse it as to the other. As to this last cause of action the judgment of the Special Term was correct. The defendants acquired no rights by prescription, for they entered under no pretense of right, for this part of the structure was beyond the franchise granted to them. It was, therefore, a public nuisance and prescription could not justify it even as against a private person. (Renwick v. Morris, 3 Hill, 621; DeLaney v.Blizzard, 7 Hun, 7.) The case of Knoth v. Manhattan RailwayCompany (187 N.Y. 243) is not in point here. There the structure of which the removal was sought was illegal; still on account of the public benefit resulting from it the court refused equitable relief and remitted the plaintiff to his action at law. We held that the Supreme Court had discretion under such circumstances to refuse equitable relief. In this case the court has exercised that discretion adversely to the defendants, not in their favor.
So much of the judgment of the courts below as awards the plaintiffs rental and fee damages for the construction and operation of the railroad on West Broadway must be reversed and a new trial ordered, costs to abide the event. The remaining portions of the judgment should be affirmed, without costs in this court to either party.
GRAY, HAIGHT, VANN, WERNER, WILLARD BARTLETT and CHASE, JJ., concur.
Judgment accordingly.